Office Action Summary
Currently Claim 1-20 are pending and are examined below.   This is a final rejection in response to applicant’s amendment of 19 November 2020.
 
 Response to Arguments
	The applicant’s arguments, particularly those on pages 8 and 9 are persuasive in view of the amendments.  Accordingly the 103 rejections are withdrawn.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1 recites the limitation:

    PNG
    media_image1.png
    192
    968
    media_image1.png
    Greyscale

	The limitation “evaluating and determining, within the limited time window….that a corrective action is needed….” lacks written description support in the specification and is new matter.  Claims 9 and 16 are similar in this regard.

	The paragraph discussing corrective actions is paragraph 69.  The provision of corrective action is not discussed here in the context of a limited time window.  The limited time window discussed in paragraph 31 is not disclosed in combination with the teachings regarding the corrective action being evaluated and determined within the limited time window.

	The respective dependent claims inherit the dependency of their respective parent claim.




 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G STERRETT whose telephone number is (571)272-6881.  The examiner can normally be reached on 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6737.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        
21 January 2021